Case 1:19-cv-00929-MLB Document 23-2 Filed 05/21/19 Page 1 of 6

CNA

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

IOU Central, Inc. d/b/a IOU Financial *

600 TownPark Lane, Suite 100

Kennesaw, GA 30144 *
Plaintiff *

V. a Case Number: Caul? ~ OuUdAaAa

Spartan Business & Technology Services,
Inc.

161 National Plaza, Suite 300 +
National Harbor, MD 20745

 

Serve On:

Business Filings International Inc.,
Resident Agent

351 West Camden Street . ;
Baltimore, MD 21201 = 4

and * ny

Et: We}

Lorenzo Downing, individually,
and in his capacity as trustee of ~
Spartan Business & Technology Services, “ ot:
Inc. a
6149 Cobbs Road

Alexandria, VA 22310 :

Defendants

* * * * * * * * * * *

COMPLAINT

 

The Parties

 

1. IOU Central, Inc. d/b/a IOU Financial (“Plaintiff”) is a Delaware corporation with its

principal place of business in Kennesaw, Georgia.
Case 1:19-cv-00929-MLB Document 23-2 Filed 05/21/19 Page 2 of 6

Spartan Business & Technology Services, Inc. (“Spartan”) is a Delaware corporation
with an office located at National Harbor, Prince George’s County, Maryland. Spartan
was registered to do business in the State of Maryland, but as of December 23, 2016, is
currently in forfeited status, according to the State Department of Assessments and
Taxation (““SDAT”).

. Lorenzo Downing (“Downing”) is an individual who is President and Chief Executive
Officer (“CEO”) of Spartan. Downing is sued individually and in his capacity as trustee
for the forfeited corporation.

. Spartan and Downing are collectively, the “Defendants.”

COUNT I
Breach of Contract

. Onor about April 6, 2016, Downing, in his capacity as President and Chief Executive
Officer of Spartan, executed a Promissory Note (“the Note”) for a commercial loan with
Plaintiff for One Hundred Eight Thousand Dollars ($108,000.00).

. Downing also executed a Personal Guaranty for the loan.

. As part of the Note, Downing signed an Authorization for Electronic Debits Agreement,
allowing Plaintiff to draw payments from Defendants’ account at Bank of America
(“ACH”).

_ The terms of the Note were that Defendants would make Two Hundred Forty-Eight (248)
payments of Five Hundred Twenty-Nine Dollars and 93/100 ($529.93) each, starting on
April 11, 2016. The term of the loan was twelve (12) months.

. Additionally, the repayment included interest accruing at 14.99 % per annum and a Loan
Guaranty Fee of Fourteen Thousand Dollars ($14,000.00), both of which were to be paid

over the term of the loan.
Case 1:19-cv-00929-MLB Document 23-2 Filed 05/21/19 Page 3 of 6

10. Starting April 11, 2016, through and including June 28, 2016, Defendants made payments
toward the amount due and owing.
11. During that time, twenty-six (26) ACH payments were dishonored for NSF — not
sufficient funds.
12. No further payments have been received.
13. Defendants have failed to pay pursuant to the terms of the Note, leaving an outstanding
balance due and owing in excess of Seventy-Five Thousand Dollars ($75,000.00).
14. Subsequently, the account was turned over to a collection agency and ultimately to
counsel. After further demand, no payment was forthcoming.
WHEREFORE, Plaintiff OU Central, Inc. d/b/a IOU Financial requests this Honorable
Court enter judgment against the Defendants Spartan Business & Technology Services, Inc. and
Lorenzo Downing, individually and in his capacity as trustee for Spartan Business & Technology
Services, Inc., jointly and severally, in excess of Seventy-Five Thousand Dollars ($75,000.00),
representing principal, interest, contractual fees, costs, post-judgment interest at 14.99%,
attorney’s fees and any other relief as this Court deems proper.

COUNT II
Quantum Meruit

15. Plaintiff rendered valuable services to the Defendants.

16. The services were rendered to Defendants for their benefit.

17. Defendants were to be charged for the services provided.

18. The services were accepted by Defendants, which received the full benefit of the services
provided.

19. All services were rendered under such circumstances that Defendants knew that Plaintiff

expected to be paid for the services which were provided at Defendants’ request.
Case 1:19-cv-00929-MLB Document 23-2 Filed 05/21/19 Page 4 of 6

20. Plaintiff sent an amortization schedule to Defendants, but Defendants have failed to pay
the amount due.
21. To date, Plaintiff has not been fully compensated for the benefit it has conferred upon
Defendants.
22. Plaintiff requests the value of its services under the Agreement, guantum meruit, in the
amount exceeding Seventy-Five Thousand Dollars ($75,000.00).
WHEREFORE, Plaintiff IOU Central, Inc. d/b/a IOU Financial requests this Honorable
Court enter judgment against the Defendants Spartan Business & Technology Services, Inc. and
Lorenzo Downing, individually and in his capacity as trustee for Spartan Business & Technology
Services, Inc., jointly and severally, in excess of Seventy-Five Thousand Dollars ($75,000.00),

plus interest and costs.

COUNT III
Unjust Enrichment

23. On April 6, 2016, Plaintiff rendered valuable goods to Defendants.

24. Defendants accepted the goods rendered by Plaintiff and have received the full use and
benefit of these goods.

25. The goods were rendered under such circumstances that Defendants knew that Plaintiff
expected to be paid in full for the goods rendered.

26. Plaintiff sent an amortization schedule and demanded payment pursuant to the terms of
the Contract and Personal Guaranty.

27. Plaintiff has not been fully compensated for the benefits it has conferred upon
Defendants.

28. Defendants have been unjustly enriched in excess of Seventy-Five Thousand Dollars

($75,000.00).
Case 1:19-cv-00929-MLB Document 23-2 Filed 05/21/19 Page 5 of 6

WHEREFORE, Plaintiff IOU Central, Inc. d/b/a IOU Financial requests this Honorable
Court enter judgment against the Defendants Spartan Business & Technology Services, Inc. and
Lorenzo Downing, individually and in his capacity as trustee of Spartan Business & Technology
Services, Inc., jointly and severally, exceeding Seventy-Five Thousand Dollars ($75,000.00),

plus interest and costs.

“

Cie)
Christopher S. Young, Esq.
Business & Technology Law Group
6310 Hillside Court,Suite 100
Columbia, MD 21046
Telephone: (410) 290-0707
Facsimile: (410) 290-0477

Email: cyoung@btlg.us
Attorneys for Plaintiff
Case 1:19-cv-00929-MLB Document 23-2 Filed 05/21/19 Page 6 of 6

CASE NO: CAL17-06422
STATE OF MARYLAND
PRINCE GEORGE’S COUNTY, TO WIT:

I HEREBY CERTIFY THAT the foregoing is a true copy of the
Complaint and Docket entries in the above entitled case in

the Circuit Court for Prince George’s County, Maryland.

IN TESTIMONY WHEREOF, I here
to set my hand and affix the seal

of the Circuit Court for Prince
George’s County, Maryland, this 21
day of May, 2019.

Mabaso GL (Mii

Mahasin El Amin, Clerk #614 <
